DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,225,250 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because clams 1-20 of present patent application are being anticipated by claims 1-20 of U.S. Patent No. 11,225,250 B2.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Karlsson et al. (US 2019/0054920 A1 or US 10543841 B2) in view of Do et al. (US 2019/0088135 A1) and Su et al. (US 2015/0177077 A1).
As to claims 1, 11 and 16, Karlsson discloses a system/method/medium, comprising: a non-transitory memory (para. 0101); and one or more hardware processors (para. 0101) coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations comprising: detecting driving characteristics of a first vehicle (para. 0048, 0115, the pilot car communicating a predefined identification signal, such as a pattern or similar signals, such as flashing a light in a certain way, or movements, to the autonomous truck); controlling actuators of a second automobile to emulate the speed and the position of the first automobile as the second automobile follows the first automobile along a driving path (para. 0010, 0013, 0029, 0031-0033, 0082). Karlsson does not explicitly disclose determining the first automobile is a self-driving automobile based on observing a driving characteristic of the first automobile; identifying a destination of the first vehicle; determining that the destination of the first vehicle is consistent with an intended direction of travel of a second vehicle; and causing, in response to determining that the destination of the first vehicle is consistent with the intended direction of travel of a second vehicle, the second vehicle to emulate a motion of the first vehicle. However, Do teaches determining the first automobile is a self-driving automobile based on observing a driving characteristic (para. 0005-0007, 0018-0020, 0035-0037) of the first automobile; and Su teaches identifying a destination (Abstract, 0020-0021) of the first automobile; and comparing the destination of the first automobile to a destination of the second automobile (Abstract, 0020-0021); wherein causing the second automobile to emulate the motion of the first automobile is performed further in response to determining that the first automobile and the second automobile have a same destination (Abstract, 0020-0021). Therefore, given the teaching of Do and Su, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention, to have readily recognized the desirability and advantages of modifying the method/system/readable medium of Karlsson by employing the well-known or conventional features of causing the second automobile to emulate the motion of the first automobile is performed further in response to determining that the first automobile is self-driving and the second automobile have same destination, to reduce the possibility of emergency and collision and increasing driving efficiency.
As to claims 2, 12 and 17, Do further teaches wherein the driving characteristics of the first vehicle are detectable based on at least one of receiving an input from a forward-facing radar or lidar to detect a presence of the first vehicle, receiving electromagnetic signals from the first vehicle, or receiving an input from a social media driving application that tracks other vehicles (para. 0035-0037, 0048).
As to claim 3, Karlsson further teaches wherein the driving characteristics of the first vehicle are detectable by direct communication with the first vehicle via Bluetooth or Wi-Fi (para. 0099).
As to claim 4, Karlsson further teaches wherein the driving characteristics of the first vehicle detected by the direct communication (para. 0048, 0115) with the first vehicle is used to supplement the driving characteristics of the first vehicle detected based on the at least one of receiving the input from the forward-facing radar or lidar to detect the presence of the first vehicle, receiving the electromagnetic signals from the first vehicle, or receiving the input from the social media driving application that tracks other vehicles.
As to claims 5, 13 and 18, Karlsson further teaches wherein the operations further comprise calculating a velocity and location of the first vehicle, wherein causing the second vehicle to emulate the motion of the first vehicle comprises causing the second vehicle to travel at a similar velocity as the first vehicle while maintaining a predetermined distance from the first vehicle (para. 0010, 0013, 0029, 0031-0033, 0082).
As to claims 6-7 and 19, Do further teaches wherein the driving characteristics include at least one of obeyance of traffic laws, consistency of velocity, and consistency of position within driving lane markers (para. 0035-0037, 0048); determining that the first vehicle is a self-driving vehicle comprises determining that the detected driving characteristics matches known behavior patterns of autonomous (para. 0035-0037, 0048).
As to claims 8 and 14, Su further teaches wherein the destination of the first vehicle is determined by communicating with an automobile control associated with the first vehicle or communicating with a travel server (para. 039).
As to claims 9 and 15, Su further teaches wherein determining that the destination of the first vehicle is consistent with the intended direction of travel of a second vehicle comprises comparing the destination of the first vehicle to a destination of the second vehicle (Abstract, 0020-0021).
As to claims 10 and 20, Karlsson further teaches wherein the operations further comprise switching, upon the determining one of a change in a direction or the destination of the first vehicle, that traveling conditions have become unsafe, or that the driving characteristics of the first vehicle is no longer detectable, the second vehicle back to a human-driving mode (para. 0018).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ce Li Li whose telephone number is (571)270-5564. The examiner can normally be reached M-F, 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CE LI . LI
Examiner
Art Unit 3661



/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661